PER CURIAM
In a trial to the court, defendant was convicted of reckless driving, a Class A misdemeanor, and the lesser included offense of careless driving, a Class B traffic infraction. On appeal, the state concedes that defendant is entitled to a reversal of both convictions.
Regarding the reckless driving conviction, the state acknowledges that no formal, written waiver of defendant’s right to a jury trial, signed by him, appears in the trial court file, as required by Article I, section 11, of the Oregon Constitution, and ORS 136.001. Regarding the careless driving conviction, the court erred in entering a separate judgment on that charge, because both offenses were committed in the course of a single criminal episode and, thus, the lesser offense merged into the greater offense.
Accordingly, we reverse both convictions and remand to the trial court.
Defendant also invites us to rule on several other assignments of error concerning evidentiary and procedural rulings during the course of the trial. Because those questions are unlikely to arise on retrial, we decline.
Reversed and remanded for a new trial.